DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ANGELA STEWART,
                              Appellant,

                                     v.

                   RCS RECOVERY SERVICES, LLC,
                            Appellee.

                               No. 4D20-795

                           [December 3, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 502017CA012443.

  Christopher J. Donnelly of C.J. Donnelly Law Offices, PLLC, Ft.
Lauderdale, for appellant.

  Hugh Shafritz and Aaron F. Miller of Shafritz and Associates, PA, Delray
Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.